         Case 3:18-cv-00148-VLB Document 57 Filed 07/02/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                    *
SHARON CARPENOS                     *
              Plaintiff,            *          Civil Action No. 3:18-cv-00148-VLB
                                    *
  v.                                *
                                    *
KEITH BRUNI AND                     *
SAFECO INSURANCE COMPANY OF         *          JULY 2, 2019
ILLINOIS,                           *
                  Defendants.       *
___________________________________ *

 DEFENDANT’S MOTION IN LIMINE TO PRECLUDE EXPERT TESTIMONY FROM
         MICHAEL CONNAIR, M.D., AND KIMBERLEE SASS, PhD

      Pursuant to FRCP Rule 26 the undersigned defendant, Keith Bruni, hereby

respectfully move to preclude the plaintiff’s recently disclosed experts, Michael

Connair, M.D., and Kimberlee Sass, PhD, from testifying.

      FRCP Rule 26(a)(2)(D), Time to Disclose Expert Testimony, states that a

“Party must make these disclosures at the times and in the sequence that the

court orders.   Absent a stipulation or a court order, the disclosures must be

made: (i) at least 90 days before the date set for trial or for the case to be ready

for trial…”.

      The defendant objects to both Michael Connair, M.D. and Kimberlee Sass,

PhD, being disclosed as experts and to testify at trial. The defendant objects on

the basis that they are a late disclosure, well beyond that contemplated in the

26(f) Report.
        Case 3:18-cv-00148-VLB Document 57 Filed 07/02/19 Page 2 of 4




     The 26(f) Report agreed to by all parties noted that the Plaintiff would

designate all trial experts and provide opposing counsel with reports from

retained experts pursuant to Fed, R. Civ. P. 26(a) (2) by August 31, 2018.

Depositions of any expert were to be completed by March 19, 2019.

     The plaintiff has yet to even file an expert disclosure of any kind.       The

plaintiff indicated to undersigned counsel on June 3, 2019 in preliminary

discussions on the Joint Trial Memorandum that the plaintiff intended to have

both Michael Connair, M.D., and Kimberless Sass, PhD, provide expert testimony

as trial based upon their treatment of the plaintiff. The Joint Trial Memorandum

was filed the next day on June 4, 2019, with the plaintiff including both Michael

Connair, M.D., and Kimberless Sass, PhD as experts to testify at trial. The trial is

to commence on July 16, 2019.

     There was absolutely no reason for the plaintiff to delay in disclosing these

experts until less than forty-five day before trial. The plaintiff began treatment

with Michael Connair, M.D., on December 4, 2015 and with Kimberless Sass, PhD,

on December 7, 2015. Therefore, the expert disclosure could have been filed at

any point prior to the August 31, 2018 deadline articulated in the 26(f) report. But

the plaintiff decided to wait fifteen months to designate her experts, well beyond

the deadlines imposed by Rule 26(a)(2)(D) or the 26(f) Report. These disclosures

were delayed in bad faith in order to gain advantage at trial.      “[The] rules of

discovery are designed to make a trial less a game of blindman’s bluff and more a
            Case 3:18-cv-00148-VLB Document 57 Filed 07/02/19 Page 3 of 4




fair contest with the basic issues and facts disclosed to the fullest practicable

extent.”     Wexler v. DeMaio, 280 Conn. 168, 188-89 (2006) Internal quotations

omitted). See also, Rosenberg v. Castaneda, 38 Conn. App. 628, 632 (1995); City

of Hartford v. Anderson Fairoaks, Inc., 7 Conn. App. 591, 600 (1986); Sturdivant v.

Yale-New Haven Hospital, 2 Conn. App. 103, 106 (1984).

        The defendant has no objection to the medical records for treatment from

both Michael Connair, M.D. and Kimberlee Sass, PhD, coming into evidence, but

reiterates its objection to both doctors being disclosed as experts and testifying

at trial.

        WHEREFORE, the defendants respectfully request the Court enter an order

precluding the plaintiff’s experts from testifying a trial.

                                               Respectfully submitted,
                                               FOR THE DEFENDANT


                                               By: _________/s/_______________

                                                   Elycia D. Solimene (CT 25715)
                                                   Christopher J. Lisi (CT 28964)
                                                   Solimene & Secondo, LLP
                                                   1501 East Main Street, Suite 204
                                                   Meriden, Connecticut 06450
                                                   (203) 599-0140
                                                   Solimene@ss-llp.com
                                                   Lisi@ss-llp.com
        Case 3:18-cv-00148-VLB Document 57 Filed 07/02/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent to all parties by operation of the court’s electronic

filing system or by mail to anyone unable to accept electronic filing as indicated

on the Notice of Electronic Filing. Parties may access this filing through the

court’s CM/ECF System.


                                               ______/s/______________
                                               Christopher J. Lisi
